                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

SHAIMA HASHMAT,                                )
                                               )
            Plaintiff,                         )
                                               )
       v.                                      ) No. 4:18 CV 1631 RWS
                                               )
ANDREW SAUL,1                                  )
Commissioner,                                  )
Social Security Administration,                )
                                               )
            Defendant.                         )

                           MEMORANDUM AND ORDER

       Plaintiff Hashmat brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of the Commissioner’s decision denying her applications for

Disability Insurance Benefits (DIB) under Title II, 42 U.S.C. §§ 401 et seq., and

Supplemental Security Income (SSI) under Title XVI, 42 U.S.C. §§ 1381 et seq.2

Because the Commissioner’s decision is supported by substantial evidence from

the record, I will affirm the decision.


1
 Andrew M. Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (stating that action
survives regardless of any change in the person occupying the office of Commissioner of Social
Security).
I.    Procedural History

      On December 3, 2013, Hashmat filed applications for DIB and SSI benefits

under 42 U.S.C. §§401 et seq. and 42 U.S.C. §§1381 et seq. Her claims were

initially denied on June 19, 2014. She then filed a timely request for hearing on

July 8, 2014. After the hearing, the ALJ issued an unfavorable decision on July 22,

2016. Hashmat then filed a request for review on August 29, 2016. After their

review, the Appeals Counsel remanded the case to the ALJ for further proceedings.

      The remand hearing was held in January 2018 and the ALJ issued a non-

favorable decision on March 8, 2018. The plaintiff promptly requested review,

which was denied on July 31, 2018. In denying the plaintiff’s request for review,

the decision of the ALJ became a final agency decision ripe for judicial review.

The plaintiff filed this suit challenging the ALJ’s decision on September 26, 2018.

      In this case, she claims that the ALJ erred by not affording the proper weight

to the opinion of her treating physician. Hashmat requests that I reverse the

Commissioner’s final decision and remand the matter for further consideration.

II.   Statement of Facts

      With respect to the medical records and other evidence of record, I adopt

Hashmat’s recitation of facts set forth in her Statement of Uncontroverted Material




                                          2
Facts [ECF No. 18-1] to the extent they are admitted by the Commissioner [ECF

No. 23-1].3 I also adopt the additional facts set forth in the Commissioner’s

Statement of Additional Facts [ECF No. 23-2], as they are unrefuted by Hashmat.

Additional specific facts will be discussed as needed to address the parties’

arguments.

III.    Legal Standards

        To be entitled to disability benefits, a claimant must prove that she is unable

to perform any substantial gainful activity due to a medically-determinable

physical or mental impairment that would either result in death or which has lasted

or could be expected to last for at least twelve continuous months. 42 U.S.C. §§

423(a)(1)(D), (d)(1)(a). To determine whether claimants are disabled, the

Commissioner evaluates their claims through five sequential steps. 20. C.F.R. §

404.1520; Pate-Fires v. Astrue, 564 F.3d 935, 942 (8th Cir. 2009) (describing the

five-step process).

        Steps one through three require that the claimant prove (1) she is not

currently engaged in substantial gainful activity, (2) she suffers from a severe

impairment, and (3) her disability meets or equals a listed impairment. 20 C.F.R. §



3
 The Commissioner makes a number of clarifications regarding the plaintiff’s failure to comply with her
doctor’s treatment recommendations and her ability to communicate in English.




                                                   3
404.1520(a)(4)(i)-(iii). If the claimant does not suffer from a listed impairment or

its equivalent, the Commissioner’s analysis proceeds to steps four and five. Step

four requires the Commissioner to consider whether the claimant retains the

residual functional capacity to perform her past relevant work (PRW). Id. at §

404.1520(a)(4)(iv). The claimant bears the burden of demonstrating she is no

longer able to return to her PRW. Pate-Fires, 564 F.3d at 942. If the

Commissioner determines the claimant cannot return to her PRW, the burden shifts

to the Commissioner at step five to show the claimant retains the residual

functioning capacity to perform other jobs that exist in significant numbers in the

national economy. Id.; 20 C.F.R. § 404.1520(a)(4)(v).

      In reviewing the ALJ’s denial of Social Security disability benefits, my role

is to determine whether the Commissioner’s findings comply with the relevant

legal requirements and are supported by substantial evidence in the record as a

whole. Pate-Fires, 564 F.3d at 942. “Substantial evidence is less than a

preponderance, but is enough that a reasonable mind would find it adequate to

support the Commissioner’s conclusion.” Id. In determining whether the evidence

is substantial, I must consider evidence that both supports and detracts from the

Commissioner’s decision. Id. As long as substantial evidence supports the

decision, I may not reverse it merely because substantial evidence exists in the




                                          4
record that would support a contrary outcome or because I would have come to a

different conclusion. See Johnson v. Astrue, 628 F.3d 991, 992 (8th Cir. 2011). I

must “defer heavily to the findings and conclusions of the Social Security

Administration.” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010) (internal

citation omitted).

IV.   ALJ’s Decision

      In his initial decision the ALJ determined that the plaintiff was not under a

disability from December 31, 2010 through July 27, 2016. Hashmat appealed the

ALJ’s determination. The Appeals Council remanded noting that the ALJ had

incorrectly found that Hashmat’s past work as a housekeeper satisfied the earnings

requirement for past relevant work; incorrectly indicated that she could

communicate in English; and did not define “close interactions with the general

public” when accessing her residual functional capacity. [Tr. 12].

      On remand, the ALJ corrects the errors identified by the Appeals Counsel by

clearly explaining how he determined that Hashmat’s past work as a housekeeper

met the earnings requirement, indicating in more detail how the record supports a

finding that the plaintiff can communicate in English, and by defining “close

interactions with the general public. Once again, the ALJ determined that the

plaintiff did not suffer under a disability during the relevant period.




                                           5
      More specifically, the ALJ found that the plaintiff met the insured status

requirements of the Social Security Act through June 30, 2012. [Tr. 14]. The ALJ

then found at step one of his analysis that Hashmat had not participated in

substantial gainful activity (SGA) since December 31, 2010. [Tr. 14]. In step two

of his analysis, the ALJ then determined Hashmat suffered severe impairments

from anxiety related disorder and major depressive disorder. [Tr. 14]. However, at

step three the ALJ determined that those impairments did not meet or medically

equal the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart

P, Appendix 1. [Tr. 15]. As a result, the ALJ continued to steps four and five of the

analysis. The ALJ found that Hashmat retained the residual functional capacity to

perform a full range of work at all exertional levels, but with several non-

exertional limitations, including simple, routine, repetitive tasks; no close

interactions with the public; and avoid working at unprotected and dangerous

heights. [Tr. 112]. Finally, the ALJ went on to find that Hashmat was capable of

performing her past relevant work as a housekeeper, as well as other jobs existing

in the national economy. [Tr. 120]. Ultimately the ALJ determined that Hashmat

had not been under a disability from December 31, 2010 through March 13, 2018.

[Tr. 26].




                                           6
V.    Discussion

      In this action for judicial review, Plaintiff contends that the ALJ’s decision

was not supported by substantial evidence, because the ALJ did not afford proper

weight to her treating physician’s opinion.

      When evaluating opinion evidence, an ALJ is required to explain in his

decision the weight he gives to any opinions from treating sources, non-treating

sources, and non-examining sources. See 20 C.F.R. § 404.1527(e)(2)(ii). The

Regulations generally require that the ALJ give more weight to the opinions of

treating physicians than other sources. 20 C.F.R. § 404.1527(c)(2). A treating

physician’s assessment of the nature and severity of a claimant’s impairments

should be given controlling weight if the opinion is well supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent

with other substantial evidence in the record. Id.; see also Forehand v. Barnhart,

364 F.3d 984, 986 (8th Cir. 2004). This is because a treating physician is

      likely to be the medical professional[] most able to provide a detailed,
      longitudinal picture of [a claimant’s] medical impairment(s) and may bring a
      unique perspective to the medical evidence that cannot be obtained from the
      objective medical findings alone or from reports of individual examinations,
      such as consultative examinations or brief hospitalizations.

20 C.F.R. § 404.1527(c)(2).




                                          7
      When a treating physician’s opinion is not given controlling weight, the

Commissioner must look to various factors in determining what weight to accord

that and any other medical opinion of record, including the length of the treatment

relationship and the frequency of examination, the nature and extent of the

treatment relationship, whether the physician provides support for his findings,

whether other evidence in the record is consistent with the physician’s findings,

and the physician’s area of specialty. See 20 C.F.R. § 404.1527(c). Inconsistency

with other substantial evidence alone is a sufficient basis upon which an ALJ may

discount a treating physician’s opinion. See Goff v. Barnhart, 421 F.3d 785, 790-

91 (8th Cir. 2005) and Wildman v. Astrue, 596 F. 3d 959, 964 (8th Cir. 2010).

      Hashmat asserts that the ALJ erred by giving “no weight” to the opinion of

her treating physician, Dr. Doucette [ECF No. 18, 3]. Specifically, the plaintiff

argues the ALJ mischaracterized Dr. Doucette’s treatment notes and medical

findings. [ECF No. 18, 3-4]. Additionally, the plaintiff argues the ALJ did not

provide enough information about why he found Dr. Doucette’s course of

treatment was not consistent with treatment of someone who is truly disabled.

[ECF No. 18, 4-5].

      The ALJ’s written opinion explains the substantial evidence on which he

relied in discounting Dr. Doucette’s opinion. The ALJ explains that he gave no




                                          8
weight to Dr. Doucette’s medical opinion because (1) the limitations described in

her opinion were not supported by her treating notes, (2) aside from a general

depressive mood and sleep problems, the symptoms discussed in the opinion were

not detailed in the treatment notes, (3) the course of treatment did not match the

level of severity described in her opinion, and (4) Dr. Doucette specifically stated

in her treatment notes that she would not consider the plaintiff disabled until she

tried medication and counselling and got a psychiatric consultation. [Tr. 24]. These

reasons are consistent with the requirements of 20 C.F.R. § 404.1527(c), and the

opinion and administrative record contain substantial support for each of these

findings.

      First Dr. Doucette’s opinion provides limited details about how she arrived

at her conclusions or the medical and laboratory findings supporting them. [Tr.

564-70]. Additionally, the opinion is inconsistent with statements in Dr. Doucette’s

treating notes. For example, Dr. Doucette stated in notes from Hashmat’s visit on

January 25, 2016, that Hashmat suffers from major depression and “[s]ymptoms do

not include loss of interest, depressed mood, poor sleep, or irritability,” which does

not match her opinion indicating the Plaintiff has sleep disturbances, emotional

withdrawal, and mood disturbances. Similarly, in Dr. Doucette’s notes from




                                          9
Hashmat’s October 2, 2015 appointment, she describes Hashmat’s mood and affect

as normal. [Tr. 580].

      The ALJ also discounted Dr. Doucette’s opinion because the course of

treatment proscribed for Hashmat did not track what the ALJ would consider

standard treatment for someone with a disability. As Dr. Doucette told the plaintiff

during her February 25, 2015, exam, the plaintiff would need to see a psychiatric

specialist and consider medication to be considered disabled. [Tr. 594]. Although

Dr. Doucette recommended counselors and other medical specialists to the

Plaintiff, she did not seek treatment. Despite this refusal, Dr. Doucette’s treatment

notes do not indicate a deterioration in the plaintiff’s condition or a shift in

treatment approach to address the plaintiff’s mental health issues.

      Eventually, as part of the Social Security Proceeding the plaintiff was

evaluated by a specialist, Dr. Leonberger, who is a clinical psychologist. His

examine report supports Dr. Doucette’s diagnosis of depression and anxiety. But,

his analysis of Hashmat’s functional limitations provides a very different picture

than the one painted by Dr. Doucette in her opinion.

      Although Hashmat points to evidence that detracts from the ALJ’s decision

regarding the weight given to Dr. Douchette’s opinion, I cannot reverse the

determination simply because I “would have reached a different conclusion than




                                           10
[the Commissioner] or because substantial evidence supports a contrary

conclusion.” See Igo v. Colvin, 839 F.3d 724, 728 (8th Cir. 2016) (citing

Blackburn v. Colvin, 761 F.3d 853, 858 (8th Cir. 2014)); Goff, 421 F.3d at 789

(“If, after reviewing the record, the court finds it is possible to draw two

inconsistent positions from the evidence and one of those positions represents the

[Commissioner's] findings, the court must affirm the [Commissioner's] decision.”

(citing Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001))). “Even if [I]

would have weighed the evidence differently, [I] must affirm the denial of benefits

if there is enough evidence to support the other side.” Pearsall v. Massanari, 274

F.3d 1211, 1217 (8th Cir. 2001) (citing Browning v. Sullivan, 958 F.2d 817, 822

(8th Cir.1992))).

      Since the ALJ supported his finding that Dr. Doucette’s opinion was

inconsistent with the record as a whole with substantial evidence, I must affirm the

denial of benefits. See Julin v. Colvin, 826 F.3d 1082, 1088 (8th Cir. 2016)

(opinions of treating physicians may be given limited weight if they are

inconsistent with the record) (citing Papesh v. Colvin, 786 F.3d 1126, 1132 (8th

Cir. 2015)); Cline v. Colvin, 771 F.3d 1098, 1103 (8th Cir. 2014) (affirming a

decision in which the ALJ gave little weight to treating physician’s opinion that




                                          11
was inconsistent with treatment records and objective medical evidence, and that

was not supported by physician’s own exams and test results).

VI.   Conclusion

      The ALJ’s determination that Plaintiff is not disabled is supported by

substantial evidence. The ALJ’s written decision is clear, well-reasoned, and

complies with the relevant laws and regulations.

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

affirmed.

      A separate judgment order will be issued herewith.




                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE

Dated this 24th day of October 2019.




                                        12
